Citation Nr: 1454405	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Propriety of the reduction of the rating for radiation-caused proctitis/colitis from 10 percent to noncompensable, effective from February 1, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970, including service in the Republic of Vietnam from September 1968 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A May 2010 rating decision granted the Veteran service connection for radiation-caused proctitis/colitis, rated 10 percent under Diagnostic Codes (Codes) 7599-7336, effective September 5, 2008.  

2.  Following a VA examination in May 2011, by rating decision in September 2011, the RO proposed to reduce the 10 percent rating for radiation-caused proctitis/colitis; the Veteran was notified of this decision in September 2011.  

3.  A November 2011 rating decision implemented the reduction in the rating for radiation-caused proctitis/colitis from 10 percent to noncompensable, effective February 1, 2012.  

4.  The evidence of record shows that the Veteran continued to meet the criteria for a 10 percent rating for his radiation-caused proctitis/colitis at the time of the November 2011 rating decision that reduced its rating to noncompensable, because the Veteran competently and credibly reported he experienced diarrhea, constipation, and abdominal pain.  


CONCLUSION OF LAW

The reduction of a 10 percent rating for radiation-caused proctitis/colitis to noncompensable effective February 1, 2012, was not proper and the rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 4.1 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105 allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 percent to noncompensable for radiation-caused proctitis/colitis were properly carried out by the RO.  In September 2011, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reduction.  At that time, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not submit evidence pertaining to his radiation-caused proctitis/colitis within the 60 day period, and he did not request a predetermination hearing.  The RO took final action to reduce the disability rating in a November 2011 rating decision, in which the rating was reduced from 10 percent to noncompensable, effective February 1, 2012.  The RO informed the Veteran of this decision by letter dated December 6, 2011.  

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 10 percent rating for his radiation-caused proctitis/colitis was assigned by a prior rating action of the RO, effective from September 5, 2008, and remained in effect until February 1, 2012, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In November 2011, the Veteran's radiation-caused proctitis/colitis was reduced to noncompensable under 38 C.F.R. § 4.114, Diagnostic Codes 7599-7336.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under Diagnostic Code 7336, a 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 0 percent rating is warranted for mild or moderate hemorrhoids.  38 C.F.R. § 4.114.  

Following a thorough review of the claims file, the Board finds that Diagnostic Code 7319, which rates irritable colon syndrome, is also applicable in this case.  Diagnostic Code 7319 provides a 30 percent rating for severe irritable colon syndrome, manifested by diarrhea, or alternating diarrhea with constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome, manifested by frequent episodes of bowel disturbance with abdominal distress.  

The Veteran was granted entitlement to an evaluation of 10 percent for his for radiation-caused proctitis/colitis based on a September 2008 VA examination report.  The examination showed evidence of hemorrhoids with frequent occurrence.  The skin was irritated around the anal area, with no evidence of thrombosis or bleeding.  The skin changes of the rectal area were noted to be consistent with proctitis.  The examiner noted that the radiation for the Veteran's service-connected prostate cancer caused constipation from colitis/proctitis with worsening of hemorrhoids.  The RO proposed a rating reduction in September 2011.  The evidence before the RO at that time included a May 2011 VA examination report.  This examination report included findings of a normal external rectal inspection, no external hemorrhoids or skin tags, and no internal hemorrhoids.  The examination report also included the finding that the Veteran's intestinal condition causes diarrhea, alternating diarrhea, constipation and abdominal pain.  

The evidence before the RO at the time of the rating reduction included the September 2008 and May 2011 VA examination reports.  Notably, the May 2011 VA examination report did not show any evidence of internal or external hemorrhoids, so as to be consistent with a finding of a 10 percent rating under Diagnostic Code 7336.  However, the May 2011 VA examination report did find that the Veteran's intestinal condition causes diarrhea, alternating diarrhea, constipation and abdominal pain.  In addition, the September 2008 VA examination noted the Veteran's complaint of chronic constipation from the colitis/proctitis.  In light of the findings above, VA has not met its burden to demonstrate that the Veteran's disability had improved between September 2008 and February 2012; to the contrary, the Veteran's disability appears to, at the least, be consistent throughout, and suggests that it may have even worsened.  The Board does not have jurisdiction over an increased rating because the Veteran has not raised that issue, but as to the propriety of the rating reduction from 10 percent to noncompensable, the Board finds that the restoration of the 10 percent rating is warranted since February 1, 2012.  

ORDER

Restoration of a 10 percent rating for radiation-caused proctitis/colitis since February 1, 2012 is granted.  


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  

Specifically, in December 2013 correspondence, the Veteran raised the issue of entitlement to service connection for bilateral hearing loss, tinnitus, a sleeping disorder, diabetes, a gastrointestinal disorder, and asthma, as well as increased ratings for his service-connected posttraumatic stress disorder (PTSD), coronary artery disease, prostate cancer and erectile dysfunction.  As these matters have not been adjudicated by the RO, and as they would have bearing on the Veteran's claim for TDIU if the issues were granted and/or awarded increased compensation, they must be remanded to the RO for initial adjudication.  

As the Veteran's claim for TDIU is extricably intertwined with the claims of service connection for bilateral hearing loss, tinnitus, a sleeping disorder, diabetes, a gastrointestinal disorder, and asthma, and increased ratings for PTSD, coronary artery disease, prostate cancer and erectile dysfunction, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  A decision by the Board on the Veteran's claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

The evidence shows that the Veteran's educational history includes at least three years of college, and his work history includes employment with an extermination company for 6 years, followed by owning his own exterminating system from 1976 to 2004, and subsequently selling hardwood floors, tile, and carpet for a couple of years until being diagnosed with prostate cancer in September 2007.  See, e.g., October 2009 W. Anderson psychological evaluation report.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  On remand, the Veteran should be afforded another examination for an opinion whether it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate notice, conduct any development deemed warranted and thereafter adjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a sleeping disorder, diabetes, a gastrointestinal disorder, and asthma, and increased ratings for PTSD, coronary artery disease, prostate cancer and erectile dysfunction.  

2. Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  


After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner must identify all the limitations imposed by the Veteran's service-connected disabilities.  

3.  Then adjudicate the raised claims set forth in paragraph 1 and then readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


